Title: From John Quincy Adams to Abigail Smith Adams, 9 August 1806
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Boston 9. August 1806.

I left Cambridge yesterday, after having finished my weekly performance, to come here and meet my wife whom I expect hourly here—I received this morning letters from her, dated one at Philadelphia 30. July—and one at New-York 3. August—She was with my Sister, who was well and in good Spirits—She intended to stay over Commencement which was last Wednesday, and then come on as soon as possible—I have therefore concluded to remain here, instead of coming out to spend Sunday with you at Quincy—Though if she comes we may yet perhaps see you before Monday—
Last Sunday I called on Mr: Micajah Adams to enquire if he would let me have his son Charles as he had proposed to me some weeks before—He said he must consult his wife, who was not then at home—I desired him to send his answer within a day or two, to you—which he promised—If he is engaged, and also the woman whom you mentioned to me, I will be obliged to you to give them notice, to be ready by Monday morning to go into the house.
If it should so happen that my wife should not arrive here before next Wednesday, (which is the day of the Academy’s meeting at Cambridge) and my father should go to Cambridge, I will thank him, if it be not inconvenient to come through Boston, and take me with him—In that case, if you can send me a clean shirt, pair of stockings, and pocket and neck handkerchief, I shall thank you—My little Stock of linen, is in the trunk which I have sent already to Quincy, and I have with me only a single change—Adieu my dearest Mother; tell my children, I am sorry not to be sure of seeing them to-morrow; but that they will see Mama the next time I come—Caroline Johnson is with her—
Your’s affectionately
J. Q. Adams.